Name: Commission Regulation (EC) No 1721/97 of 3 September 1997 amending for the seventeenth time Regulation (EEC) No 3800/81 determining the classification of vine varieties
 Type: Regulation
 Subject Matter: agricultural structures and production;  cultivation of agricultural land;  consumption;  documentation;  agricultural activity
 Date Published: nan

 Avis juridique important|31997R1721Commission Regulation (EC) No 1721/97 of 3 September 1997 amending for the seventeenth time Regulation (EEC) No 3800/81 determining the classification of vine varieties Official Journal L 242 , 04/09/1997 P. 0037 - 0044COMMISSION REGULATION (EC) No 1721/97 of 3 September 1997 amending for the seventeenth time Regulation (EEC) No 3800/81 determining the classification of vine varieties THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1417/97 (2), and in particular Article 13 (5) thereof,Whereas the classification of vine varieties approved for cultivation in the Community is determined by Commission Regulation (EEC) No 3800/81 (3), as last amended by Regulation (EC) No 1914/96 (4), in accordance with Council Regulation (EEC) No 2389/89 of 24 July 1989 on general rules for the classification of vine varieties (5), as last amended by Regulation (EEC) No 3577/90 (6);Whereas wine-grape varieties have been examined and found suitable for cultivation in accordance with Commission Regulation (EEC) No 2314/72 of 30 October 1972 on certain measures for examining the suitability of certain vine varieties for cultivation (7), as amended by Regulation (EEC) No 2462/93 (8), for certain administrative units of some Member States; whereas those varieties should be included in the category of vine varieties provisionally authorized for those administrative units, in accordance with Article 11 (1) (b) of Regulation (EEC) No 2389/89;Whereas certain wine-grape and table-grape vine varieties that have been included for at least five years in the classification of varieties provisionally authorized for some administrative units of Greece, France and Italy have been found to be suitable for cultivation; whereas those varieties should therefore be permanently classified among the vine varieties authorized and recommended for those administrative units in accordance with Article 11 (4) of Regulation (EEC) No 2389/89;Whereas the classification of wine-grape and table-grape varieties should include among the varieties authorized and recommended for certain administrative units of Germany, Greece, France, Spain and Italy certain varieties which have been listed for at least five years in the classification for an administrative unit immediately bordering thereon and which therefore satisfy the condition laid down in the first indent of Article 11 (1) (a) of Regulation (EEC) No 2389/89;Whereas three new administrative units should be included in Italy; whereas some corrections should be made;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 3800/81 is hereby amended in accordance with the Annex hereto.Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 September 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 September 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27. 3. 1987, p. 1.(2) OJ L 196, 24. 7. 1997, p. 10.(3) OJ L 381, 31. 12. 1981, p. 1.(4) OJ L 252, 4. 10. 1996, p. 1.(5) OJ L 232, 9. 8. 1989, p. 1.(6) OJ L 353, 17. 12. 1990, p. 23.(7) OJ L 248, 1. 11. 1972, p. 53.(8) OJ L 226, 7. 9. 1993, p. 1.ANNEX The Annex to Regulation (EEC) No 3800/81 is amended as follows:I. In title I, subtitle I, point 'II GERMANY` is amended as follows (the vine varieties to be inserted in the correct alphabetical order):2. Regierungsbezirk Trier:- Domina N, Kernling B are added to the category of authorized vine varieties.3. Regierungsbezirk Koblenz:- Kernling B is added to the category of authorized vine varieties.4. Regierungsbezirk Rheinhessen-Pfalz:- Kernling B is added to the category of authorized vine varieties.7. Regierungsbezirk Karlsruhe. This point is replaced by:(a) Recommended vine varieties:Auxerrois B, WeiÃ er Burgunder B (11), Dornfelder N, Dunkelfelder N, Ehrenfelser B (11), Blauer FrÃ ¼hburgunder N, GewÃ ¼rztraminer Rs, Roter Gutedel R, WeiÃ er Gutedel B, Helfensteiner N (11), Heroldrebe N (11), Kerner B, Blauer Limberger N (12), MÃ ¼llerrebe N (12), MÃ ¼ller-Thurgau B, Gelber Muskateller B, Roter Muskateller R, Muskat-Ottonel B, Muskat-Trollinger N (11), Blauer Portugieser N (12), Regent N, WeiÃ er Riesling B, RulÃ ¤nder G, Saint-Laurent N (12), Scheurebe B, Blauer Silvaner N (11), GrÃ ¼ner Silvaner B, Blauer SpÃ ¤tburgunder N, Roter Traminer R, Blauer Trollinger N (12), Blauer Zweigelt N (11);(b) Authorized vine varieties:Chardonnay B (1*), Perle Rs (11).8. Regierungsbezirk Freiburg. This point is replaced by:(a) Recommended vine varieties:Auxerrois B, Bacchus B (13), WeiÃ er Burgunder B, Dornfelder N, Dunkelfelder N, Freisamer B (14), GewÃ ¼rztraminer Rs, Roter Gutedel R, WeiÃ er Gutedel B, Kerner B, MÃ ¼ller-Thurgau B, Gelber Muskateller B, Roter Muskateller R (14), Muskat-Ottonel B (14), Nobling B (14), Regent N, WeiÃ er Riesling B, RulÃ ¤nder G, Scheurebe B, GrÃ ¼ner Silvaner B, Blauer SpÃ ¤tburgunder N, Roter Traminer R;(b) Authorized vine varieties:Chardonnay B (2*), Deckrot N.9. Regierungsbezirk Stuttgart. This point is replaced by:(a) Recommended vine varieties:Auxerrois B, Bacchus B (15), WeiÃ er Burgunder B, Dornfelder N, Dunkelfelder N (15), Ehrenfelser B (16), Blauer FrÃ ¼hburgunder N, GewÃ ¼rztraminer Rs, Roter Gutedel R (16), WeiÃ er Gutedel B (16), Helfensteiner N (16), Heroldrebe N (16), Kerner B, MÃ ¼ller-Thurgau B, Gelber Muskateller B (16), Roter Muskateller R (16), Muskat-Ottonel B, Muskat-Trollinger N (16), Blauer Portugieser N, Regent N, WeiÃ er Riesling B, RulÃ ¤nder G, Scheurebe B, Blauer Silvaner N (16), GrÃ ¼ner Silvaner B, Blauer SpÃ ¤tburgunder N, Tauberschwarz N (15), Roter Traminer R, Blauer Trollinger N (16), Blauer Zweigelt N (16);(b) Authorized vine varieties:Chardonnay B (3*), Perle Rs.10. Regierungsbezirk TÃ ¼bingen. This point is replaced by:(a) Recommended vine varieties:Auxerrois B (17), Bacchus B (17), WeiÃ er Burgunder B, Dornfelder N, Dunkelfelder N (17), Blauer FrÃ ¼hburgunder N (18), GewÃ ¼rztraminer Rs, Roter Gutedel R, WeiÃ er Gutedel B, Helfensteiner N (18), Heroldrebe N (18), Kerner B, Blauer Limberger N (18), MÃ ¼llerrebe N (18), MÃ ¼ller-Thurgau B, Blauer Portugieser N (18), Regent N, WeiÃ er Riesling B (17), RulÃ ¤nder G, Scheurebe B (17), GrÃ ¼ner Silvaner B, Blauer SpÃ ¤tburgunder N, Roter Traminer R, Blauer Zweigelt N (18);(b) Authorized vine varieties:Chardonnay B (4*), Deckrot N (17).18. Land of Saxony:- Bacchus B, WeiÃ er Burgunder B, Dornfelder N, WeiÃ er Elbling B, Roter Elbling R, GewÃ ¼rztraminer Rs, WeiÃ er Gutedel B, Roter Gutedel R, Kerner B, MÃ ¼ller-Thurgau B, Blauer Portugieser N, WeiÃ er Riesling B, RulÃ ¤nder G, Scheurebe B, Blauer SpÃ ¤tburgunder N are added to the category of recommended vine varieties,- AndrÃ © N, Domina N, Dunkelfelder N, Goldriesling B, GrÃ ¼ner Silvaner B, Huxelrebe B, Kanzler B, Kernling G, Blauer Limberger N, Morio Muskat B, MÃ ¼llerrebe N, Perle von Zala B, Saint-Laurent N, Traminer Rs, Trollinger N, Veltliner B, Welschriesling B, Blauer Zweigelt N are added to the category of authorized vine varieties while the varieties Bacchus B, WeiÃ er Burgunder B, Dornfelder N, WeiÃ er Elbling B, Roter Elbling R, GewÃ ¼rztraminer Rs, WeiÃ er Gutedel B, Roter Gutedel R, Kerner B, MÃ ¼ller-Thurgau B, Blauer Portugieser N, WeiÃ er Riesling B, RulÃ ¤nder G, Scheurebe B, Blauer SpÃ ¤tburgunder N are deleted.II. In title II, subtitle I, point 'III GREECE` is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):2. Rodopis (Ã Ã ¯Ã ¤Ã ¼Ã °Ã §Ã ²):- Chardonnay B (5*), Sauvignon blanc B (6*) are added to the category of authorized vine varieties.17. Ioanninon (Ã Ã ¹Ã ¡Ã ­Ã ­Ã Ã ­Ã ¹Ã ­):- Cabernet Franc N is added to the category of authorized vine varieties.24. Larissis (Ã Ã ¡Ã ±Ã Ã ³Ã §Ã ²):- Limniona N (Ã Ã §Ã ¬Ã ­Ã ©Ã ¾Ã ­Ã ¡) is added to the category of authorized vine varieties39. Lakonias (Ã Ã ¡Ã ªÃ ¹Ã ­Ã Ã ¡Ã ²):- Glykerithra B (Ã Ã «Ã µÃ ªÃ Ã ±Ã §Ã ¨Ã ±Ã ¡), Thrapsa N (Ã Ã ±Ã Ã £Ã ¡) are added to the category of authorized vine varieties.47. Samou (Ã Ã Ã ¬Ã ¯Ã µ):- Mandilaria N (64) (Ã Ã ¡Ã ­Ã ´Ã §Ã «Ã ¡Ã ±Ã ©Ã ), Begleri N (64) (Ã Ã °Ã ¥Ã £Ã «Ã Ã ±Ã ©) are added to the category of authorized vine varieties.III. In title I, subtitle I, point 'IV FRANCE` is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):4. DÃ ©partement des Alpes-de-Haute-Provence:- Gamay N, Marselan N, Vermentono B, Viognier B are added to the category of recommended vine varieties,- Marselan N (7*), Viognier B (8*) are deleted from the category of authorized vine varieties.6. DÃ ©partement des Alpes-Maritimes:- Marselan N is added to the category of recommended vine varieties,- Marselan N is deleted from the category of authorized vine varieties.7. DÃ ©partement de l'ArdÃ ¨che:- Chatus N, Marselan N are added to the category of recommended vine varieties,- Chatus N (9*), Marselan N (10*) are deleted from the category of authorized vine varieties.9. DÃ ©partement de l'AriÃ ¨ge:- Marselan N is added to the category of recommended vine varieties,- Marselan N (11*) ia deleted from the category of authorized vine varieties.11. DÃ ©partement de l'Aude:- Gros Manseng B, Marselan N are added to the category of recommended vine varieties,- Gros Manseng B (12*), Marselan N (13*) are deleted from the category of authorized vine varieties.12. DÃ ©partement de l'Aveyron:- Marselan N is added to the category of recommended vine varieties,- Marselan N (14*) is deleted from the category of authorized vine varieties.13. DÃ ©partement des Bouches-du-RhÃ ´ne:- Marselan N is added to the category of recommended vine varieties,- Marselan N (15*) is deleted from the category of authorized vine varieties.16. DÃ ©partement de la Charente:- Folignan B (16*) is added to the category of authorized vine varieties.17. DÃ ©partement de la Charente-Maritime:- Folignan B (17*) is added to the category of authorized vine varieties.20. DÃ ©partement de la Haute-Corse et de la Corse-du-Sud:- Aubun N, Biancu Gentile B, Marselan N are added to the category of recommended vine varieties,- Muresconu N is added to the category of authorized vine varieties while Murescola N (18*), Biancu Gentile B (19*), Marselan N (20*) are deleted.24. DÃ ©partement de la Dordogne:- Folignan B (21*) is added to the category of authorized vine varieties.26. DÃ ©partement de la DrÃ ´me:- Marselan N is added to the category of recommended vine varieties,- Marselan N (22*) is deleted from the category of authorized vine varieties.30. DÃ ©partement du Gard:- Marselan N is added to the category of recommended vine varieties,- Marselan N (23*) is deleted from the category of authorized vine varieties.31. DÃ ©partement de la Haute-Garonne:- Chenin B, Marselan N are added to the category of recommended vine varieties,- Marselan N (24*) is deleted from the category of authorized vine varieties.32. DÃ ©partement du Gers:- Folignan B (25*) is added to the category of authorized vine varieties.33. DÃ ©partement de la Gironde:- Folignan B (26*) is added to the category of authorized vine varieties.34. DÃ ©partement de l'HÃ ©rault:- Marselan B is added to the category of recommended vine varieties,- Marselan N (27*) is deleted from the category of authorized vine varieties.40. DÃ ©partement des Landes:- Folignan B (28*) is added to the category of authorized vine varieties.42. DÃ ©partement de la Loire:- Roussanne B is added to the category of recommended vine varieties.47. DÃ ©partement du Lot-et-Garonne:- Folignan B (29*) is added to the category of authorized vine varieties.48. DÃ ©partement de la LozÃ ¨re:- Marselan N is added to the category of recommended vine varieties,- Marselan N (30*) is deleted from the category of authorized vine varieties.66. DÃ ©partement des PyrÃ ©nÃ ©es-Orientales:- Marselan N is added to the category of recommended vine varieties,- Marselan N (31*) is deleted from the category of authorized vine varieties.81. DÃ ©partement du Tarn:- Chenin B, Colombard B, Marselan N are added to the category of recommended vine varieties,- Marselan N (32*) is deleted from the category of authorized vine varieties.82. DÃ ©partement du Tarn-et-Garonne:- Chenin B is added to the category of recommended vine varieties.83. DÃ ©partement du Var:- Marselan N is added to the category of recommended vine varieties,- Marselan N (33*) is deleted from the category of authorized vine varieties.84. DÃ ©partement du Vaucluse:- Marselan N is added to the category of recommended vine varieties,- Marselan N (34*) is deleted from the category of authorized vine varieties.85. DÃ ©partement de la VendÃ ©e:- Merlot N is added to the category of recommended vine varieties.IV. In title I, subtitle I, point 'V ITALY` is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):14. Provincia di Como:- Verdese B is added to the category of authorized vine varieties.36. Provincia di ForlÃ ¬:- Bombino bianco B is added to the category of authorized vine varieties.37. Provincia di Modena:- Chardonnay B is added to the category of authorized vine varieties.38. Provincia di Parma:- Chardonnay B is added to the category of authorized vine varieties.40. Provincia di Ravenna:- Bombino bianco B is added to the category of authorized vine varieties.42. Provincia di Rimini:- Bombino bianco B is added to the category of authorized vine varieties.43. Provincia di Arezzo:- Moscato bianco B, MÃ ¼ller-Thurgau B, Traminer aromatico Rs, Riesling B, Riesling italico B, Vermentino B are added to the category of authorized vine varieties.45. Provincia di Livorno:- Moscato bianco B is added to the category of authorized vine varieties.50a. Provincia di Prato:(a) Recommended vine varieties:Cabernet sauvignon N, Canaiolo bianco B, Canaiolo nero N, Chardonnay B, Colorino N, Malvasia bianca lunga B, Sangiovese N, Trebbiano toscano B;(b) Authorized vine varieties:Cabernet franc N, Ciliegiolo N, Gamay N, Malvasia nera di Brindisi N, Mammolo N, Merlot N, MÃ ¼ller-Thurgau B, Pinot bianco B, Pinot grigio G, Pinot nero N, Riesling B, Riesling italico B, Sauvignon B, Syrah N, Traminer aramatico Rs, Vermentino B, Vernaccia di San Gimignano B.51. Provincia di Ancona:- Merlot N is added to the category of authorized vine varieties.53. Provincia di Macerata:- Cabernet sauvignon N, Sauvignon B are added to the category of authorized vine varieties.72. Provincia di Bari:- Greco di Tufo B (**) is deleted from the category of authorized vine varieties.74. Provincia di Foggia:- in the category of recommended vine varieties, replace Greco di Tufo B with Greco B.79. Provincia di Catanzaro:- Aglianico N (35*) is added to the category of authorized vine varieties.81a. Provincia di Crotone:(a) Recommended vine varieties:Gaglioppo N, Greco bianco B, Greco nero N, Magliocco canino N, Malvasia bianca B, Marsigliana nera N, Nocera N, Trebbiano toscano B;(b) Authorized vine varieties:Barbera N, Malvasia nera di Brindisi N, Moscato bianco B, Nerello cappuccio N, Prunesta N, Sangiovese N, Aglianico N (36*), Cabernet franc N (37*), Cabernet sauvignon N (38*), Chardonnay B (39*), Incrocio Manzoni 6.0.13 B (40*), Merlot N (41*), Nerello mascalese N (42*), Pecorello B (43*), Pinot bianco B (44*), Riesling italico B (45*), Sauvignon B (46*), Semillon B (47*), Traminer aromatico Rs (48*).81b. Provincia di Vibo Valentia:(a) Recommended vine varieties:Gaglioppo N, Greco bianco B, Greco nero N, Magliocco canino N, Malvasia bianca B, Marsigliana nera N, Nocera N, Trebbiano toscano B;(b) Authorized vine varieties:Barbera N, Malvasia nera di Brindisi N, Moscato bianco B, Nerello cappuccio N, Prunesta N, Aglianico N (49*), Cabernet franc N (50*), Cabernet sauvignon N (51*), Chardonnay B (52*), Incrocio Manzoni 6.0.13 B (53*), Merlot N (54*), Nerello mascalese N (55*), Pinot bianco B (56*), Riesling italico B (57*), Sauvignon B (58*), Semillon B (59*), Traminer aromatico Rs (60*).V. In title I, subtitle I, point 'IX SPAIN` is amended as follows (the vine varieties are to be inserted in alphabetical order):1. Comunidad AutÃ ³noma de Galicia:- Pedral, Dozal N and Tempranillo N are added to the category of authorized vine varieties.7. Comunidad AutÃ ³noma de AragÃ ³n- Garnacha Blanca B and Garnacha Peluda N are added to the category of recommended vine varieties,- Garnacha Blanca B and Garnacha Peluda N are deleted from the category of authorized vine varieties.8. Comunidad AutÃ ³noma de CataluÃ ±a:- Chardonnay B, Garnacha Blanca B, Moscatel de AlejandrÃ ­a B, Riesling B, Sauvignon Blanco B, Cabernet franc N, Cabernet sauvignon N, Mazuela, Sanso N, Merlot N, Monastrell, Morastrell N, Pinot noir N, Trepat N are added to the category of recommended vine varieties,- Gewurztraminer B, Syrah N, Garnacha Tintorera N are added to the category of authorized vine varieties while the varieties Chardonnay B, Garnacha Blanca B, Moscatel de AlejandrÃ ­a B, Riesling B, Sauvignon Blanco B, Cabernet franc N, Cabernet sauvignon N, Mazuela, Sanso N, Merlot N, Monastrell, Morastrell N, Pinot noir N, Trepat N are deleted.16. Comunidad AutÃ ³noma de AndalucÃ ­a:- Macabeo B is added to the category of authorized vine varieties.17. Comunidad AutÃ ³noma de Canarias:- in the category of recommended vine varieties, replace Moscatel and Moscatel de MÃ ¡laga B with 'Moscatel de AlejandrÃ ­a B`.- Castellana Negra N is added to the category of authorized vine varieties while the varieties Albillo B et Tintilla N are deleted,For all the Comunidades AutÃ ³nomas the entry Moscatel de MÃ ¡laga should be replaced by Moscatel de AlejandrÃ ­a.VI. In title II, point 'II GREECE` is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):1. Evrou ( ¸Ã ¢Ã ±Ã ¯Ã µ), Rodopis (Ã Ã ¯Ã ¤Ã ¼Ã °Ã §Ã ²), Xanthis (Ã Ã Ã ­Ã ¨Ã §Ã ²), Dramas (Ã Ã ±Ã Ã ¬Ã ¡Ã ²), Serron (Ã Ã ¥Ã ±Ã ±Ã ¾Ã ­):- Italia B, Rozaki B (Ã Ã ¯Ã ¦Ã ¡Ã ªÃ ), Victoria B are added to the category of recommended vine varieties,- Italia B, Rozaki B, Victoria B are deleted from the category of authorized vine varieties.5. Larissis (Ã Ã ¡Ã ±Ã Ã ³Ã §Ã ²):- Rutilia B (61*) is added to the category of authorized vine varieties.VII. In title II, point 'III FRANCE` is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):1. DÃ ©partements des Alpes-de-Haute-Provence, des Hautes-Alpes, des Alpes-Maritimes, de l'ArdÃ ¨che, de l'AriÃ ¨ge, de l'Aude, de l'Aveyron, des Bouches-du-RhÃ ´ne, de la Corse, de la Dordogne, de la DrÃ ´me, du Gard, de la Haute-Garonne, du Gers, de la Gironde, de l'HÃ ©rault, de l'IsÃ ¨re, des Landes, du Lot, du Lot-et-Garonne, de la LozÃ ¨re, des Basses-PyrÃ ©nÃ ©es, des Hautes-PyrÃ ©nÃ ©es, des PyrÃ ©nÃ ©es-Orientales, du Tarn, du Tarn-et-Garonne, du Var et du Vaucluse:- Danuta B, Exalta B, Madina B, Ora B, Sulima B are added to the category of recommended vine varieties.- the asterisk should be deleted in the case of the following in the category of authorized vine varieties: Alvina N, Carla N. The varieties Danuta B, Exalta B, Madina B, Ora B, Sulima B are deleted from the category of authorized vine varieties.VIII. In the Annex to Regulation (EEC) No 3800/81:- Footnote (11) is replaced by:'(11) Recommended only in the defined production area of WÃ ¼rttemberg`.- Footnote (12) is replaced by:'(12) Recommended or authorized only in the Badische BergstraÃ e/Kraichgau sector of the defined production area of Baden and in the defined production area of WÃ ¼rttemberg`.- Footnote (13) is replaced by:'(13) Recommended only in the Bodensee sector of the defined production area of Baden`.- Footnote (14) is replaced by:'(14) Recommended only in the Regierungsbezirk Freiburg, except for the Bodensee sector of the defined production area of Baden`.- Footnote (15) is replaced by:'(15) Recommended only in the Tauberfranken sector of the defined production area of Baden and in the Kocher-Jagst-Tauber sector of the defined production area of WÃ ¼rttemberg`.- Footnote (16) is replaced by:'(16) Recommended in the Regierungsbezirk Stuttgart, except for the Tauberfranken sector of the defined production area of Baden`.- Footnote (17) is replaced by:'(17) Recommended or authorized only in the Bodensee sector the defined production area of Baden and in the WÃ ¼rttembergischer Bodensee sector of the defined production area of WÃ ¼rttemberg`.- Footnote (18) is replaced by:'(18) Recommended in the Regierungsbezirk TÃ ¼bingen, except for the Bodensee sector of the defined production area of Baden`.- Footnote (32) is deleted.(1*) Added under Article 11 (1) (b) of Regulation (EEC) No 2389/89 with effect from 1 September 1997.